DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This action is response to the Amendment after Final Rejection filed on February 15, 2021. The amendment has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Max Moskowitz (Reg. No. 30,576) on February 18, 2021.

Claim(s) 1, 4, 6, 9, 11-12, 15, 18, and 19 have been amended as follows: 

Claim 1. A static eliminator configured to perform processing of reducing a charge amount of an electrically charged substrate, the static eliminator comprising:
a substrate holder configured to hold the electrically charged substrate;
an ultraviolet irradiator configured to irradiate a plurality of divided regions of a main surface of the electrically charged substrate with ultraviolet light in an irradiation amount that mutually differs between the plurality of regions of the electrically charged substrate and is in accordance with the plurality of regions, the irradiation amount of ultraviolet light from the ultraviolet irradiator to the plurality of regions being variable;
a plurality of surface potential meters configured to measure surface potentials in the plurality of respective regions at the main surface of the electrically charged substrate; and
an irradiation amount controller configured to control the irradiation amount in the plurality of respective regions in accordance with the surface potentials measured by the plurality of surface potential meters.

Claim 4. The static eliminator according to claim 1, further comprising an ultraviolet controller configured to control the ultraviolet irradiator, wherein
the ultraviolet irradiator includes a plurality of unit irradiators,
 	the plurality of unit irradiators irradiate the plurality of respective regions with ultraviolet light,
the plurality of surface potential meters measure the surface potentials at the main surface of the electrically charged substrate during the ultraviolet irradiation by the ultraviolet irradiator,
the ultraviolet controller:
determines whether an absolute value of the surface potential in one of the plurality of regions measured by one of the plurality of surface potential meters is smaller than a reference value; and
stops a unit irradiator corresponding to the one of the plurality of regions among the plurality of unit irradiators, when having determined that the absolute value of the surface potential in the one of the plurality of regions is smaller than the reference value.

Claim 6. The static eliminator according to claim 3, further comprising a rotation mechanism configured to rotate the substrate holder about a rotational axis orthogonal to the main surface of the electrically charged substrate, wherein the plurality of unit irradiators each have a bar shape extending in a first direction parallel to the main surface of the electrically charged substrate and are arranged side by side in a second direction parallel to the main surface of the electrically charged substrate and orthogonal to the first direction.

Claim 9. The static eliminator according to claim 1, further comprising: a first movement mechanism configured to relatively move the ultraviolet irradiator and the substrate holder in a direction along the main surface of the electrically charged substrate; a rotation mechanism configured to rotate the substrate holder about a rotational axis orthogonal to the main surface of the electrically charged substrate; and
a speed controller configured to control the first movement mechanism to control a pattern indicating a relation of a relative position between the ultraviolet irradiator and the substrate holder and a 

Claim 10. The static eliminator according to claim 9, further comprising a second movement mechanism configured to relatively move the plurality of surface potential meters and the substrate holder between a position at which the plurality of surface potential meters face to the main surface of the electrically charged substrate and a position at which the plurality of surface potential meters do not face to the main surface of the electrically charged substrate.

Claim 11. A static eliminating method of reducing a charge amount of an electrically charged substrate, the method comprising:
a first process of placing the electrically charged substrate on a substrate holder; and
a second process of irradiating, by an ultraviolet irradiator, a plurality of divided regions of a main surface of the electrically charged substrate with ultraviolet light in an irradiation amount that mutually differs between the plurality of regions of the electrically charged substrate and is in accordance with the plurality of regions, the irradiation amount of ultraviolet light from the ultraviolet irradiator to the plurality of regions being variable, wherein
the second process includes:
 a process of measuring surface potentials in the plurality of respective regions at the main surface of the electrically charged substrate by a plurality of surface potential meters; and
a process of controlling the irradiation amount in the plurality of respective regions in accordance with the surface potentials measured by the plurality of surface potential meters.

Claim 12. The static eliminating method according to claim 11, wherein the second process includes:
a process of starting irradiation of the plurality of regions with ultraviolet light by a plurality of respective unit irradiators included in the ultraviolet irradiator;
electrically charged substrate during the ultraviolet irradiation by the ultraviolet irradiator;
a process of determining whether an absolute value of the surface potential in one of the plurality of regions measured by one of the plurality of surface potential meters is smaller than a reference value; and
a process of stopping a unit irradiator corresponding to the one of the plurality of regions among the plurality of unit irradiators, when having determined that the absolute value of the surface potential in the one of the plurality of regions is smaller than the reference value.

Claim 15. The static eliminating method according to claim 13, wherein the plurality of unit irradiators each have a bar shape extending in a first direction parallel to the main surface of the electrically charged substrate and are arranged side by side in a second direction parallel to the main surface of the electrically charged substrate and orthogonal to the first direction, and
in the second process, the substrate holder is rotated about a rotational axis orthogonal to the main surface of the electrically charged substrate.

Claim 18. The static eliminating method according to claim 11, wherein the second process includes:
a process of measuring, by the plurality of surface potential meters, the surface potentials at the main surface of the electrically charged substrate during the ultraviolet irradiation by the ultraviolet irradiator;
a process of starting irradiation of the plurality of regions with ultraviolet light by a plurality of respective unit irradiators included in the ultraviolet irradiator; and
a process of relatively moving the ultraviolet irradiator and the substrate holder in a direction along the main surface of the electrically charged substrate in a pattern of a moving speed controlled based on the surface potential measured by each of the plurality of surface potential electrically charged substrate.

Claim 19. The static eliminating method according to claim 18, wherein the second process further includes
a process of relatively moving the plurality of surface potential meters and the substrate holder between a position at which the plurality of surface potential meters face to the main surface of the electrically charged substrate and a position at which the plurality of surface potential meters do not face to the main surface of the electrically charged substrate.

Allowable Subject Matter
Claims 1 and 3 – 19 are allowed.

Applicants arguments found on pages 9-10 of the request for consideration received February 15, 2021 are sufficient to overcome the previous rejections of the final rejection mailed 08 JAN 20. As such, the application is now in condition for allowance. 

The following is an examiner's statement of reasons for allowance: 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the irradiation amount of ultraviolet light from the ultraviolet irradiator to the plurality of regions being variable; a plurality of surface potential meters configured to measure surface potentials in the plurality of respective regions at the main surface of the electrically charged substrate; and an irradiation amount controller configured to control the irradiation amount in the plurality of respective regions in accordance with the surface potentials measured by the plurality of surface potential meters.”
Claims 3 – 10 are allowable due to their dependence on the allowable claim 1.

With regard to claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the irradiation amount of ultraviolet light from the ultraviolet irradiator to the plurality of regions being variable, wherein the second process includes:  a process of measuring surface potentials in the plurality of respective regions at the main surface of the electrically charged substrate by a plurality of surface potential meters; and a process of controlling the irradiation amount in the plurality of respective regions in accordance with the surface potentials measured by the plurality of surface potential meters.”
Claims 12 – 19 are allowable due to their dependence on the allowable claim 11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/N.B./Examiner, Art Unit 2836                                                                                                                                                                                                        

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836